Citation Nr: 0607557	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from March 1952 to March 
1957 and from November 1965 to January 1983.  The veteran 
died on October [redacted], 2001.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2002 and September 2003 rating decisions of the 
RO, which denied the benefits sought herein.

In May 2005, the appellant presented testimony at a hearing 
before the undersigned via video teleconference.  

The issue of entitlement to DIC under 38 U.S.C.A. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in October 2001.  The immediate cause of 
death was listed as an apparent myocardial infarction.

2.  At the time of his death, the veteran was service 
connected for degenerative disc disease of the lumbar spine 
with arthritis, which was evaluated as 10 percent disabling. 

3.  The veteran was exposed to Agent Orange while in service, 
but there is no persuasive evidence indicating that this 
exposure caused any of his post-service pulmonary or cardiac 
disabilities.

4.  A preponderance of the competent and probative medical 
and other evidence of record indicates that the veteran's 
fatal apparent myocardial infarction is not related to any 
in-service disease or injury.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss in detail the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record but need not discuss each individual 
piece of evidence).  The facts as stated below focus on the 
most salient and relevant evidence.  The appellant must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.3.

In October 1982, shortly before retirement from service, a 
medical examination was conducted.  No disabilities were 
noted by the examiner other than three marks and scars.  The 
veteran voiced no complaints other than low back pain.

The veteran did not file a claim for VA disability benefits 
until September 1998.  By May 1999 rating decision, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine with arthritis to which it assigned a 10 
percent disability rating.

In October 1999, the veteran sought medical treatment, as he 
had been experiencing symptoms of fatigability and shortness 
of breath for over a year.  In November 1999, severe three-
vessel coronary artery stenosis was diagnosed.  Urgent 
coronary artery bypass surgery was recommended.  The 
procedure was performed later that month.  

A June 2000 VA progress note reflects a history of coronary 
artery disease (CAD).  

The veteran died in October 2001.  The cause of death was 
listed as "apparent myocardial infarction."  

In April 2002, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
suggested that the veteran's death resulted from Agent Orange 
exposure during service in Vietnam.  The RO denied the 
appellant's claim by August 2002 rating decision.

In a February 2004 written statement, P.E. Brown, M.D., a 
private physician, indicated that he had met the veteran and 
the appellant.  As he recounted, the appellant informed him 
that she and the veteran had problems after his return from 
Vietnam due to Agent Orange exposure and that they had lost 
two children in utero after the veteran's Vietnam service.  
She further asserted that the veteran continued to suffer 
from deteriorating health after separation.  Dr. Brown 
indicated that the appellant felt entitled to pension 
benefits and recommended, upon review of medical records, 
that the case be reopened and that "further evaluation be 
made relative to the multiple requests and accusations that 
have been raised."

The Board observes that the veteran's May 2005 hearing 
testimony focused overwhelmingly upon entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.

After the hearing, the appellant submitted another statement 
from Dr. Brown, which mostly focused on the section 1151 
theory presented by this case.  In the statement, Dr. Brown 
indicated that the veteran had been diagnosed with chronic 
obstructive pulmonary disease (COPD) which was "felt to be 
secondary to cigarette smoking and his exposure to multiple 
chemicals, dust, and Agent Orange from 1967 through 1970."

Law and Regulations 

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, cardiovascular-renal disease, and 
endocarditis when manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
diseases deemed associated with herbicide exposure under VA 
law are listed at 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  Moreover, the 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for, in pertinent part, respiratory disorders (other than 
certain respiratory cancers).  See Notice, 68 Fed. Reg. 
27,630-641 (2003).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct 
service connection between exposure and disease entails 
showing that exposure during service actually caused the 
malady, which develops years later. Actual causation carries 
a very difficult burden of proof.  See Combee at 1042.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the appellant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion

The cause of the veteran's death is not entirely certain.  
The listed cause of "apparent" myocardial infarction leaves 
room for speculation.  Nonetheless, there is no suggestion in 
the record that the veteran's one service-connected 
disability, i.e., lumbar spine degenerative disc disease with 
arthritis, is in any way related to the cause of the 
veteran's death.  The record is completely devoid of evidence 
that would support the presence of such a nexus.  Indeed, the 
appellant herself does not allege an association between the 
veteran's one service-connected disability and the ultimate 
cause of his death.  Thus, service connection for the cause 
of the veteran's death based on his single service-connected 
disability cannot be granted.  See 38 C.F.R. § 3.312.

One of the appellant's arguments is that the cause of death 
was incorrect - that "everyone" dies of a heart attack and 
there must have been some other disease process or processes 
responsible for the veteran's demise.  There is no medical 
evidence indicating this is plausible, and the certification 
of the cause of death clearly must be accepted by the Board 
as correct in the absence of proof to the contrary.  The 2005 
letter from Dr. Brown does not indicate that the cause of 
death was incorrect.  Rather, he accepts that the veteran 
"presumptively" died from a myocardial infarction.

The first question that must be addressed is whether the 
listed cause of death - myocardial infarction - should be 
considered a service-connected disability.  The Board 
concludes it is not.  There is no competent medical evidence 
showing that a heart disability became manifest within one 
year of separation from service, so the veteran would not 
have been entitled to service connection for CAD or any other 
cardiac disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  The Board emphasizes that symptoms suggestive of 
heart disease appeared in the late 1990's, some 15 years 
after the veteran's separation from service.  A 
cardiovascular condition such as a myocardial infarction is 
not a disease presumptively associated with Agent Orange 
exposure.  There is also no evidence of record linking any 
heart disorder to service directly.  See 38 C.F.R. § 3.303; 
see Combee, supra.  In his February 2004 written statement, 
Dr. Brown simply reported assertions made by the appellant.  
He did not opine that Agent Orange exposure had anything to 
do with the veteran's death.  This letter provides neither 
positive nor negative evidence against this claim.  In short, 
there is no apparent relationship between a heart disorder 
and service either directly or on a presumptive basis.  Thus, 
it cannot be said that a disability incurred in or aggravated 
by active duty service was the principal or contributory 
cause of death, and service connection for the cause of the 
veteran's death must be denied on this basis as well.  
38 C.F.R. § 3.312.

The appellant also argues that the veteran had a pulmonary 
disability due to exposure to Agent Orange and that this, in 
turn, led to his death.  The 2005 letter from Dr. Brown 
states that the veteran's pulmonary disease contributed 
significantly to his cardiac disease and cardiac failure 
thereby resulting in "pulmonary-cardiac death."  The Board 
emphasizes that symptoms and treatment for pulmonary 
disability are not shown until many years after the veteran's 
separation from service.  Other than certain cancers, 
respiratory conditions, in general, are not presumptively 
associated with Agent Orange exposure.  Under the Combee 
theory of a direct relationship, Dr. Brown also indicated 
that the veteran had been diagnosed with chronic obstructive 
pulmonary disease (COPD) which was "felt to be secondary to 
cigarette smoking and his exposure to multiple chemicals, 
dust, and Agent Orange from 1967 through 1970."  This is 
simply not persuasive evidence in favor of the claim.  To 
grant service connection for a pulmonary disorder, the 
evidence would need to show some in-service disease or 
injury, in this case, Agent Orange exposure, was at least as 
not a likely cause of the disorder.  Dr. Brown merely listed 
Agent Orange exposure as one factor "felt to be" the cause 
of the COPD.  First of all, "felt to be" is simply not 
equivalent to a valid medical opinion as to likelihood.  
Second of all, Dr. Brown did not state which of the several 
factors he listed was the most likely cause of the veteran's 
COPD.  Therefore, the Board concludes that there is no 
persuasive medical evidence linking any of the veteran's 
pulmonary disorders to service directly.  See 38 C.F.R. 
§ 3.303; see Combee, supra.  Plus, it must be emphasized that 
the veteran's death certificate lists a cardiac, not a 
pulmonary, condition as the cause of his death.



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

In closing, the Board recognizes the appellant's firm belief 
that the veteran's death is due to Agent Orange exposure in 
service.  The appellant, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2005) (a lay person 
without medical training is not competent to comment on 
medical matters).  Although the country is certainly indebted 
to the veteran and his lengthy, honorable period of military 
service, there is simply no persuasive medical evidence 
showing that his death many years thereafter was somehow 
related to that service.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the appellant in April 2002 and May 2003.  
The April 2002 letter was provided to the appellant before 
the rating decision on appeal was issued in August 2002.  
These letters advised the appellant of what information and 
evidence was needed to substantiate the claim decided herein 
and of her and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  The appellant has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statement of the 
case, she was provided with specific information as to why 
this particular claim was denied and of the evidence that was 
lacking.  

The RO's letters did not specifically instruct the appellant 
to provide any relevant evidence in her possession.  However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claim.  There is no allegation 
from her that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case as a whole, the Board finds that she 
was aware that it was ultimately her responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what VCAA seeks to achieve is to give those claiming 
VA benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d).  None was offered in this instance.  
However, as apparent from the foregoing discussion, there is 
absolutely no persuasive evidence that the veteran's death is 
related to service or to a service-connected disability.  In 
such situations, VA need not provide medical examinations and 
opinions.    

VA satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claim in this 
decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The record contains volumes of evidence, much of which is 
duplicative.  The RO must, therefore, ask the appellant to 
submit all additional evidence in her possession that is 
pertinent to this issue and that is not already of record.

The appellant contends that the veteran's death was the 
result of negligent medical care, diagnosis, and treatment on 
the part of VA from March to mid-October 2001.  Specifically, 
although the appellant advances more than one argument, she 
primarily contends that anti-anxiety medication caused 
hypercapnia and should not have been prescribed in 
conjunction with the veteran's abdominal muscle paralysis, 
pulmonary problems, and general inability to breathe 
properly.  She states that the sedation from these 
medications worsened the veteran's pulmonary condition, 
resulting in increased shortness of breath, and that the 
resulting hypercapnia then led to his death from a myocardial 
infarction.  The appellant alternatively contends, in 
essence, that the veteran's death was the result of negligent 
care, delayed diagnosis, and improper treatment on the part 
of VA.  She states that VA treated the presenting symptoms, 
such as shortness of breath, incorrectly, without properly 
diagnosing underlying conditions.

In order to obtain DIC benefits under 38 U.S.C.A. § 1151, the 
veteran's death must have been proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  Resolution of this issue requires competent 
medical evidence, which can be provided neither by the Board 
nor by the appellant.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions); 
Espiritu, supra.

Review of the record, however, reveals that there exists only 
one cursory and unsubstantiated medical opinion regarding a 
possible relationship between the veteran's death and any 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA.  The opinion obtained by the RO 
in 2003 contains no medical rationale for the conclusion 
reached.  Considering the 2005 letter from Dr. Brown 
discussing the relationship between the veteran's pulmonary 
and cardiac disorders, and the VA records noting sedation, 
VA's duty to assist requires that the case be remanded to 
obtain a comprehensive and substantiated medical opinion.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Also, effective September 2, 2004, the regulations pertaining 
to claims for compensation pursuant to 38 U.S.C.A. § 1151 
filed on or after October 1, 1997 (as in this case) were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified at 
38 C.F.R. § 3.361 (2005)).  The RO has not had the 
opportunity to evaluate the claim under the amended criteria, 
the Board finds that the appellant will not be prejudiced by 
having her claim addressed at this time by the Board.

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.  The RO must ask to appellant to 
submit all additional evidence in her 
possession that is pertinent to this 
issue and that is not already of record.

2.  The RO must seek a medical opinion 
from a physician with expertise in 
pulmonary and cardiac disorders.  The 
physician must state whether it is at 
least as likely as not that (1) the 
veteran's death was the result of 
carelessness, negligence, lack of proper 
skill error of judgment, or similar 
instance of fault on the part of VA for 
treatment rendered from March to mid 
October 2001 in general.  Specifically, 
the physician should comment on the 
appellant's contention that (2) anti 
anxiety medication and sedatives caused 
hypercapnia and should not have been 
prescribed in conjunction with the 
veteran's abdominal muscle paralysis, 
pulmonary problems, and general inability 
to breathe properly and that the 
foregoing caused or hastened the 
veteran's death.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.  The report should 
indicate whether the claims file was 
reviewed.

3.  Then, after reviewing this evidence, 
the RO should reconsider the section 1151 
claim.  If the claim remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case (SSOC), which contains recent 
regulatory changes governing adjudication 
of these claims, found at 38 C.F.R. 
§ 3.361.  After allowing an appropriate 
period of time to respond, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise her that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of her claim.  The 
appellant's cooperation in VA's efforts to develop her claim 
is critical and appreciated.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


